—Appeal from orders, Supreme Court, New York County (Emily Goodman, J.), entered April 4, April 19 and November 6, 1996, which, inter alia, granted defendants-respondents’ motion for a protective order of confidentiality, and denied plaintiffs cross motion to compel disclosure, unanimously dismissed, without costs, as moot.
The appeals are moot in view of the Court of Appeals’ decision, subsequent to the orders appealed from, that the action is barred under the admiralty Statute of Limitations (89 NY2d 636, cert denied 522 US 822).
Concur — Rosenberger, J. P., Ellerin, Wallach and Rubin, JJ.